CHIEF JUSTICE
 CAROLYN WRIGHT                                                                                      LISA MATZ
JUSTICES                                                                                         CLERK OF THE COURT
 DAVID L. BRIDGES                                                                                    (214) 712-3450
 MOLLY FRANCIS                                                                                 lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                                    GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                      Court of Appeals                                      BUSINESS ADMINISTRATOR
                                                                                                 (214) 712-3434
 LANA MYERS
 DAVID EVANS                      Fifth District of Texas at Dallas                       gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                               600 COMMERCE STREET, SUITE 200                             FACSIMILE
 ADA BROWN                                      DALLAS, TEXAS 75202                                 (214) 745-1083
 CRAIG STODDART                                    (214) 712-3400
                                                                                                       INTERNET
 BILL WHITEHILL
                                                                                               HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                                               May 26, 2015


     Honorable Robert Canas, Jr.
     Presiding Judge
     County Criminal Court No. 10
     Frank Crowley Courts Building
     133 N. Riverfront Blvd., LB-24
     Dallas, TX 75207

     RE:       05-15-00454-CR
               Ex parte William Nicholas

     Dear Judge Canas:

             On May 20, 2015, this Court ordered the trial court to prepare and file a certification of
     appellant’s right to appeal. On May 22, 2015, we received a supplemental clerk’s record that
     contains a signed certification that is dated May 21, 2015. However, none of the boxes is checked on
     the trial court’s certification of appellant’s right to appeal. A completed certification is required by
     Texas Rule of Appellate Procedure 25.2. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420
S.W.3d 803 (Tex. Crim. App. 2013). Additionally, the supplemental clerk’s record does not contain
     the trial court’s order ruling on appellant’s application for writ of habeas corpus. Therefore, our
     order of May 20, 2015 remains in effect. We appreciate your attention to this matter.

                                                               Sincerely,

                                                     /s/       Lisa Matz, Clerk of the Court

     cc:       William Nicholas
               Lori Ordiway

     ltr:mrh